DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 8/25/22 in which claims 1-12 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0178085 to Sorensen in view of U.S. Publication No. 2009/0164284 to Koiso et al.
a.	As per claim 1, Sorensen teaches a flow-line classifying device comprising: a memory; and at least one processor coupled to the memory, the processor performing operations, the operations comprising:  acquiring, for a plurality of targets, flow-line information representing a path where the target has moved in a certain space (See paragraph [0006 and 0007], tracking a shopper path)  and action information that is associated with the flow-line information (See paragraph [0036]) and represents an action of the target at a position included in the path (See paragraph [0010 and 0052]); However, Sorensen fails to explicitly teach classifying the acquired flow-line information into a specific group among a plurality of groups, based on the action information associated with the flow-line information; and outputting the flow-line information classified into the specific group among the plurality of groups.  
	Koiso et al teaches classifying the acquired flow-line information into a specific group among a plurality of groups, based on the action information associated with the flow-line information; and outputting the flow-line information classified into the specific group among the plurality of groups (See paragraph [0055-0058, 0145 and figures 5, 7 and 19]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Koiso et al fails in order to apply customer shopping pattern analysis to the shopping pattern of a customer based on the flow line data of customers in correlation with the transaction data.
	
b.	As per claim 8, Sorensen teaches a flow-line classifying method comprising: acquiring, for a plurality of targets, flow-line information representing a path where the target has moved in a certain space (See paragraph [006 and 0007], tracking a shopper path)  and action information that is associated with the flow-line information (See paragraph [0010 and 0052]) and represents an action of the target at a position included in the path (See paragraph [0010 and 0052]); classifying the acquired flow-line information into a specific group among a plurality of groups, based on the action information associated with the flow-line information; and outputting the classified flow-line information (See paragraph [0022]) into the specific group among the plurality of groups.  

c.	As per claim 10, Sorensen teaches a computer-readable non-transitory recording medium embodying a program, the program causing a computer to perform a method, the method comprising: acquiring, for a plurality of targets, flow-line information representing a path where the target has moved in a certain space (See paragraph [0006 and 0007]) and action information that is associated with the flow-line information and represents an action of the target at a position included in the path (See paragraph [0010 and 0052]).  However, Sorensen fails to teach classifying the acquired flow-line information into a specific group among a plurality of groups, based on the action information associated with the flow-line information; and outputting the flow-line information classified into the specific group among the plurality of groups.  
	Koiso et al teaches classifying the acquired flow-line information into a specific group among a plurality of groups, based on the action information associated with the flow-line information; and outputting the flow-line information classified into the specific group among the plurality of groups (See paragraph [0145] and figure 19).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Koiso et al fails in order to apply customer shopping pattern analysis to the shopping pattern of a customer based on the flow line data of customers in correlation with the transaction data.
	
d.	As per claims 2, 9 and 11, Sorensen in view of Koiso teaches the claimed invention as described above.  Furthermore, Sorensen teaches wherein the action information is specified by executing comparison with a predetermined pattern (See paragraph [0042 and 0045]).  

e.	As per claim 3, Sorensen in view of Koiso teaches the claimed invention as described above.  Furthermore, Sorensen teaches wherein the operations further comprises classifying, based on the specified action information, the flow-line information associated with the action information (See paragraph [0022 and 0054], Data analyzer 16 is further configured to create a data compilation 26, or report 26, of these behaviors, based upon the path data and purchase data, such as reports).  

f.	As per claim 4, Sorensen in view of Koiso teaches the claimed invention as described above.  Furthermore, Sorensen teaches the operations further comprises classifying, based on a number of times of an action of the predetermined pattern included in the action information, the flow-line information associated with the action information (See paragraph [0033 and 0046]).  

g.	As per claim 5, Sorensen in view of Koiso teaches the claimed invention as described above.  Furthermore, Sorensen teaches the predetermined pattern is different according to the space (See paragraph [0042]).  

h.	As per claim 6, Sorensen in view of Koiso teaches the claimed invention as described above.  Furthermore, Sorensen teaches the operations further comprises classifying the flow-line information, based on a combination of the action information and a path or a position included in the flow-line information associated with the action information (See paragraph [0022 and 0036]).  

i. 	As per claim 12, Sorensen in view of Koiso et al teaches the claimed invention as described above. However, Sorensen fails to teach wherein the operations further comprise: classifying the acquired flow line information into one of the groups including at least a store clerk group representing a store clerk and a customer group representing a customer, and outputting the flow line information classified into the store clerk group or the customer group.
	Koiso et al teaches wherein the operations further comprise: classifying the acquired flow line information into one of the groups including at least a store clerk group representing a store clerk and a customer group representing a customer, and outputting the flow line information classified into the store clerk group or the customer group (See paragraph [0055-0058] and figures 5 and 7).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Koiso et al fails in order to apply customer shopping pattern analysis to the shopping pattern of a customer based on the flow line data of customers in correlation with the transaction data.
	
5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0178085 to Sorensen in view of U.S. Publication No. 2009/0164284 to Koiso as applied to claim 1 above, and further in view of U.S. Patent No.8009863 to Sharma et al.

a.	As per claim 7, Sorensen teaches the claimed invention as described above.  Furthermore, Sorensen fails to teach wherein the operations further comprises acquiring the flow-line information and the action information associated with the flow-line information from a video acquired by an image capture device.  
	Sharma et al teaches wherein the operations further comprises acquiring the flow-line information and the action information associated with the flow-line information from a video acquired by an image capture device (See col.3, lines 18-50).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Sharma et al in the claimed invention of Sorensen in order to analyze the behavior of a person and a plurality of persons in a physical space based on measurement of the trip of the person and the plurality of persons on input images (See col. 1, lines 8-20).



Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444